Per Curiam.
The Court has determined that the Order on Motion to Reinstate the Ownership of Real Property is not a final order or an otherwise appealable non-final order. Thus, the Court lacks appellate jurisdiction to review the order and the appeal is dismissed.
Because Appellant has failed to demonstrate that the circuit court's ruling represents a departure from the essential requirements of the law resulting in harm that cannot be remedied on appeal, we decline the Appellant's request to review *982the order by petition for writ of certiorari. The petition is stricken as unauthorized.
In light of the foregoing, Appellee's motion to dismiss the appeal and motion to strike the petition for writ of certiorari are denied as moot.
Roberts, Kelsey, and M.K. Thomas, JJ., concur.